Citation Nr: 1140224	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  02-20 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1979 to June 1987.

This matter was last before the Board of Veterans' Appeals (Board) in September 2009, on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In September 2009, the Board referred a petition to reopen a claim of entitlement to service connection for depression. However, the Board has recharacterized the issue on appeal to encompass a claim for depression based on the ruling of the Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"). See 38 C.F.R. § 3.159(c)(3); 38 C.F.R. § 19.35 (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, gather all pertinent records of VA treatment and all identified private treatment records. In June 2009, the Veteran returned to VA for mental health treatment after an almost five (5) year break in VA care. She stated that she had received outside mental health treatment in the interim. No records of private treatment from that time period have been associated with the record. While this case is in remand status, the RO/AMC must provide her with authorization forms allowing for the release of these private records. The RO/AMC also must obtain copies of any VA treatment notes generated after November 2009.

The Veteran has claimed entitlement to service connection for PTSD on the basis of multiple military traumas, to include sexual assault and witnessing the accidental deaths of two (2) soldiers. She provided VA with the names of her alleged attackers and stated that one of them had been punished for the offense. VA attempted to verify her report by sending the information to the United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Unit Records Research (CURR)). JSRRC/CURR responded that the incident could not be verified in unit records, but advised that there may be a criminal investigation report that could be retrieved by contacting the U.S. Army Crime Records Center. As the claims file does not reflect any such action, the RO/AMC must contact the U.S. Army Crime Records Center while this case is in remand status.

In September 2009, the Board directed the RO/AMC to afford the Veteran a comprehensive VA mental disorders examination. The Board specifically requested that an examiner (or examiners), sufficiently qualified to provide a medical opinion, review the claims file, examine the Veteran, and provide a current diagnosis as well as an opinion as to whether the evidence indicates that she may have experienced a personal assault resulting in mental disorder. In April 2010, a VA examiner reviewed the claims file, examined the Veteran, and opined that "per the patient's report" she was experiencing PTSD and depression due to her in-service experiences. The examiner also stated "any medical opinion is outside the scope of this interviewer's practice or expertise." The 2010 examiner advised that the claims file should be provided to a psychiatrist.




In May 2011, a VA psychiatrist reviewed the claims file, but did not interview the Veteran. He stated that due to the lack of interview, his opinion would not address "core questions and key elements" and he could not "provide any more evidence as to the Veteran's current diagnosis." The examiner noted inconsistencies in the Veteran's reports of her in-service experiences and observed that neither of the alleged rapes had been substantiated. Due to the lack of substantiation, the examiner stated that he could not address the issue of whether the Veteran had PTSD as a result of those incidents. The examiner also stated that he could not provide an opinion as to whether the evidence of record indicated that any assault occurred.
 
The Court has held that the requirement for evaluation of the complete medical history of a veteran's disability operated to protect veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). As both of the medical opinions added to the record as a result of the Board's 2009 remand are deficient (the 2010 examiner stated she was not qualified to render an opinion; the 2011 examiner did not examine the Veteran), an additional VA examination is required. 38 C.F.R. §§ 3.326, 3.327. As both examination reports indicate that neither examiner could render a decision in isolation, the Board requests that the additional examination be conducted by a panel of two (2) VA psychiatric examiners.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide her with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of any private mental health treatment rendered from November 2004 to June 2009. Obtain these records - as well as any newly-generated VA treatment records that are not associated with the record (noting that the last VA treatment notes within the claims file are dated November 2009) - and associate them with the claims folder. If unsuccessful in obtaining any identified additional records, inform the Veteran and provide her an opportunity to submit copies thereof.

2. Contact the Director of the U.S. Army Crime Records Center, USACIDC, 27130 Telegraph Road, Quantico, VA 22134, in an attempt to verify the Veteran's report that one of her alleged attackers was punished for the offense.

3. Schedule the Veteran for a VA examination with two (2) psychiatrists at an appropriate location to determine whether she has PTSD, depression, anxiety, or any other psychiatric disability as the result of her military service. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file, the examiners must determine whether the Veteran's service history reflects any patterns or abnormalities indicating that she may have experienced a traumatic event during service. After interviewing the Veteran, the examiners must determine whether or not she experiences any current mental health disorders. If so, the examiners must provide diagnoses thereof and an opinion as to whether any such disability is likely the result of the Veteran's in-service experiences, to include the alleged rapes and witnessing the deaths of two other soldiers.

	The examiners are to be advised by the RO/AMC, and are presently advised by the Board that separate corroborative evidence of a physical assault in service (here, alleged rapes) is not required by law. Instead, applicable regulations provide that by law:

If claimed PTSD is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor(s).  While evidence includes but is not limited to law enforcement documentation; rape counseling and mental health centers records; medical records and testing; lay statements, other relevant evidence includes but is not limited to requests for unit transfers, deterioration in work performance, substance abuse, depression, anxiety, panic attacks and unexplained economic and social behavior changes.




VA may and in this case is submitting all evidence to mental health care providers for an opinion as to whether such evidence of record indicates that a personal assault occurred. 

c. The examiners must independently review the record for pertinent evidence, but their attention is called to the following:

i. A normal enlistment examination dated May 1979 and an altered (by the Veteran) examination report reflecting that she was psychiatrically abnormal and had received treatment at Fort Campbell, Kentucky for "Depression Disorder;"

ii. Multiple service treatment records for vaginal and menstrual-related symptoms;

iii. Service personnel records reflecting that the Veteran was promoted to the rank of Specialist Five in August 1982, was awarded the Army Commendation Medal for meritorious achievement for service from mid-January to mid-June 1983, was recommended for the Armed Forces Culinary School, received high marks on all evaluation reports throughout her period of active military service, and scored highly on an enlisted evaluation report for the period from April 1986 through March 1987;



iv. The Veteran's general contentions that she witnessed the death of two fellow soldiers/friends in training accidents (one who was decapitated by a helicopter blade and one who was run over by a tank) and that she was raped twice (once in Germany in 1980-1981 and once in 1984 or 1985);

v. A May 2001 VA treatment note reflecting that the Veteran was depressed and felt guilty because she supervised some female soldiers who were raped while they were under her command;

vi. A June 2001 VA treatment note stating that the Veteran's situation at work reminded her of dealing with an Army sergeant who had sexually harassed her, but whom she was able to deal with in an "assertive" fashion;





vii. July through October 2001 VA mental health treatment notes that are silent for any mention of military sexual trauma (MST) and notes from November 2001 to March 2002 stating "MST issues;"

viii. A March 2002 VA treatment note discussing the Veteran's report of having witnessed the death of two soldiers;

ix. The Veteran's December 2002 report that W.A. was killed by a helicopter, J.F. was run over by a truck, and she was assaulted by Sgt. R. C. and Lt. B; her statements to a December 2002 VA health care provider that she was first assaulted by a soldier she dated and then later by a staff sergeant, but she did not report the incident; 

x. The Veteran's November 2005 report that A.W. was killed by a helicopter, that J.F. was her roommate who was in the same room sleeping during the time she was first assaulted by R.C., that Sgt. W. assaulted her the second time, and that she informed Lt. B. of the second assault and Sgt. W was demoted; 




xi. Her statements to a June 2009 VA health care provider that she was repeatedly raped by two (2) to three (3) men in her unit in Germany; 

xii. The report of the 2010 VA examination, generally, and for the Veteran's reports that Sgt Bernard (first name) was responsible for the first rape, that she did not know the second man who raped her, and that the man killed by a helicopter was a lieutenant in her brigade;

xiii. The report of the April 2011 VA examiner; and

xiv. Any additional VA or private treatment records, or military criminal records, added to the claims file as a result of this remand.

d. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the pertinent evidence of record. If either examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full. If any development is incomplete, appropriate corrective action is to be implemented. Provide the Veteran and her authorized representative a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. After an appropriate period of time for response, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is her responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



